Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  the “the only” should be “[[the]] an only”.  

Claim 6 is objected to because of the following informalities:  the “the range” should be “[[the]] a range”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)( ) as being anticipated by Chen (US 20180108748).

Regarding claim 1. Fig 29 and Fig 30 (a detail view of Fig 29) of Chen discloses A device comprising:
a gate dielectric 64 over a substrate 40;
a gate electrode 84/82 (except 64 in 82) over the gate dielectric, the gate electrode comprising:
a work function tuning layer 70/74/75 over the gate dielectric;
a glue layer 78 (78 is located between 84 and the tuning layer, thus being a glue layer) over the work function tuning layer;
a fill layer 84 over the glue layer; and
a void defined by inner surfaces of at least one of the fill layer, the glue layer, and the work function tuning layer ([0054]: in the overhang area 79, “voids may be substantially reduced” Thus, voids are located in the overhang area), 
a material [0038] of the gate electrode at the inner surfaces comprising a work function tuning element [0054].

Regarding claim 3. Chen discloses The device of claim 1, wherein the inner surfaces are the inner surfaces of the glue layer (Fig 29, [0054]), and wherein the work function tuning layer is one 70 of a plurality of work function tuning layers between the glue layer and the gate dielectric (Fig 30).

Regarding claim 4. Chen discloses The device of claim 1, wherein the inner surfaces are the inner surfaces of the work function tuning layer, and wherein the work function tuning layer is one 70 of a plurality of work function tuning layers between the glue layer and the gate dielectric (Fig 30).

Regarding claim 5. Chen discloses The device of claim 1, wherein the work function tuning element is fluorine, nitrogen, oxygen, chlorine, boron, or silicon [0038].

Allowable Subject Matter
Claims 9-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first gate electrode having a void therein; and a second transistor comprises: a second channel region, the second channel region having a second length, the second length greater than the first length; and second gate electrode being free of voids, the second gate electrode having a different work function than the first gate electrode”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “removing a dummy gate to form a recess between gate spacers; depositing gate electrode layers on the gate dielectric layer, inner surfaces of the gate electrode layers defining a void; planarizing top surfaces of the gate electrode layers until the void is exposed at the top surfaces of the gate electrode layers; and performing a first gate treatment process in the void, the first gate treatment process increasing a concentration of a work function tuning element at the inner surfaces of the gate electrode layers that define the void”.

Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the work function tuning layer is the only work function tuning layer between the glue layer and the gate dielectric”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the work function tuning element at a concentration in the range of 1 at. % to 28 at. %”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a contact over the gate electrode, the void further defined by a bottom surface of the contact”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an isolation region adjacent an end of the gate electrode, the void further defined by a sidewall of the isolation region”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826